DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Appeal
The arguments presented in the Appeal Brief filed January 10, 2022 are persuasive.
Response to Amendment
	The amendment filed October 12, 2021 has been entered.  Claims 1-23 remain pending in the application.  The previous 35 USC 112 rejections of claims 21-23 are withdrawn in light of applicant’s amendment to claims 21-23.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Connors on May 6, 2022.  The application has been amended as follows: 
In claim 17 line 12, “a blood fill” was changed to --a pulsatile pattern of blood filling--.
In claim 17 line 13, “blood fill” was changed to --blood filling movement--.
In claim 17 lines 14-15, “thereby achieving a pulsatile pattern of blood filling” was changed to --and wherein the blood discharge has a constant pattern of discharging blood--.
Reasons for Allowance
Claims 1-23 are allowed.  The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-8 and 21, in light of the appeal conference held in response to the Appeal Brief filed January 10, 2022, the prior art does not teach a blood treatment system comprising all the limitations of claim 1, but more specifically comprising a processor configured to sequence the first and second blood pump chambers so as to achieve a pulsatile pattern of filling the first and second blood pump chambers completely with blood and an at least substantially constant pattern of discharging blood from the first and second blood pump chambers to the dialyzer.
With respect to claims 9-16 and 22, in light of the appeal conference held in response to the Appeal Brief filed January 10, 2022, the prior art does not teach a blood treatment system comprising all the limitations of claim 9, but more specifically comprising a processor configured to move the first and second blood pump diaphragms so as to achieve a pulsatile pattern of filling the first and second blood pump chambers completely with blood and an at least substantially constant pattern of discharging blood from the first and second blood pump chambers.
With respect to claims 17-20 and 23, in light of the appeal conference held in response to the Appeal Brief filed January 10, 2022, the prior art does not teach a blood treatment system comprising all the limitations of claim 17, but more specifically comprising a processor configured to move the first or second blood pump diaphragm so as to perform a pulsatile pattern of blood filling in which the first or second blood pump chamber is filled completely with blood, and wherein the blood filling movement is performed faster than the other of the first or second blood pump diaphragm is moved to perform a blood discharge, and wherein the blood discharge has a constant pattern of discharging blood.
Simmons teaches a pump having a filling which is controlled to be faster than a discharge, but the pumped fluid is a viscous fluid, not blood and there is no pulsatile pattern of filling disclosed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746